Citation Nr: 1104602	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a back disorder, 
to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1993.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO) which denied service connection for low back muscle strain 
because evidence submitted was not new and material.   

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in January 2011; the hearing 
transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied service 
connection for a low back disability.

2.  The evidence received since the June 2007 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a back disorder, to include 
degenerative disc disease.

3.  The Veteran is shown by competent medical evidence to have 
degenerative disc disease of the lumbar spine and a herniated 
disc etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the June 2007 rating 
decision is new and material; the claim for service connection 
for a back disorder, to include degenerative disc disease, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2010).

3.  Degenerative disc disease of the lumbar spine and a herniated 
disc were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A December 2006 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  The Veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2009); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must describe 
the particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown at 
the time of the prior final denial.

A December 2006 VCAA notice letter included an explanation of the 
meaning of both "new" and "material" evidence; and described the 
particular type of evidence necessary to substantiate any service 
connection elements found to be insufficiently shown at the time 
of the prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2010); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran's service treatment records, VA and private treatment 
records, private opinions, and VA examinations have been 
associated with the claims file.  The Board notes specifically 
that the Veteran was afforded VA examinations in February 2005, 
June 2007, and May 2008.  38 C.F.R. § 3.159(c)(4) (2010).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examinations 
obtained in this case are adequate as they are predicated on a 
review of the claims folder and medical records contained 
therein; contain a description of the history of the disability 
at issue; document and consider the Veteran's complaints and 
symptoms; and contain clear opinion as to the etiology of the 
Veteran's back disability with reasons and bases for the opinions 
rendered.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Most recently, the RO previously considered and denied the 
Veteran's claim for service connection for a low back disability 
in an unappealed June 2007 rating decision.  The Board is 
required to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate service 
connection or other issues on the merits.  See Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010). Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence. Justus v. Principi, 3 Vet. App. at 512.

With respect the Veteran's claim for a back disability, the last 
final rating decision was in June 2007.  In a prior January 2006 
Board decision, the Board had denied the Veteran's claim because 
evidence of record did not establish a nexus between his current 
back disability and findings related to back pain in service.  In 
June 2007, the RO found that the Veteran had not submitted new 
and material evidence sufficient to reopen his claim.  As such, 
the Board finds that new and material evidence in this case must 
indicate that the Veteran has a back disorder which started in 
service, or it must indicate that there is a nexus linking his 
current disability to service.  
 
Evidence received subsequent to the June 2007 Board decision, in 
relation to the Veteran's claimed back disability, includes: (1) 
VA treatment records; (2) an April 2008 private opinion; (3) a 
May 2008 VA examinations; and (4) lay testimony from the Veteran.  
This evidence is new in that it has not previously been received 
and is not cumulative or redundant of evidence previously of 
record.  

The Board finds that new evidence received is material to the 
Veteran's claim for service connection.  An April 2008 opinion 
from Dr. D.E.B. shows that the Veteran's current symptoms are 
related to back problems that he sustained in the military.  
During the Veteran's Board hearing, he reported, in addition to 
having back problems in service, that he was seen for muscle 
spasms shortly after service and over the years since that time.  
The Board finds that this new evidence indicates that the 
Veteran's current back disorder may be related to findings in 
service.  Accordingly, the Board finds that new and material 
evidence sufficient to reopen a claim of entitlement to service 
connection for a back disorder, to include degenerative disc 
disease, has been received.  As such, the claim has been 
reopened.  Further, the Board may proceed with a merits 
adjudication of the Veteran's claim on this issue as the RO 
reopened and ultimately denied this claim on the merits in a 
February 2006 statement of the case.  As such, the Board may do 
likewise, without prejudicing the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Reopened Claim

Service treatment records reflect complaints of back pain in May 
1992.  The Veteran denied any trauma to the back and stated that 
he "woke up" that morning with back pain.  The Veteran was 
assessed with lower back pain and muscle spasms, and was 
prescribed Motrin.  Two days later the Veteran was seen for 
follow up of his back pain.  At that time, he stated that the 
pain was more severe and more to the right.  The Veteran was 
placed on the ward and given Flexeril and heating pads.  The 
assessment was muscle strain in the low back area.  Service 
treatment records show no further complaints of back pain during 
service.  No back complaints were noted on the Veteran's April 
1993 separation examination. 

Private treatment records from Hastings IHS show that the Veteran 
was seen with a complaint of low back pain in June 1999.  At that 
time, he was diagnosed with lumbago.  In February 2002, the 
Veteran again had a complaint of low back pain and was diagnosed 
at Hastings IHS with lumbosacral sprain.  In July 2004, the 
Veteran was seen by VA for complaints of back pain in conjunction 
with pain in his neck, knees, and foot.  In September 2004, the 
Veteran again had complaints of low back pain and was diagnosed 
at the Salina Health Center with levoscoliosis and degenerative 
disc disease.

A VA examination was accomplished in February 2005, during which 
the Veteran was diagnosed with mild degenerative joint disease 
with no loss of function.  The Veteran stated that he started to 
have lower back problems in 1990 which he did not report, that he 
went to sick bay for an incident of lower back pain in 1992, and 
that he had had intermittent pain since then.  X-rays of 
Veteran's lumbosacral spine revealed mild degenerative changes at 
the L3-4 level.  The VA examiner reviewed the claims folder and 
noted the May 1992 lower back pain complaint as well as the 
Veteran's medical records from Hastings IHS and Salina Health 
Center.  Based on a review of this evidence, the examiner opined 
that the Veteran's lower back condition with intermittent lower 
back pain was not likely due to the lower back pain he sustained 
while in service in 1992.

The Veteran submitted a September 2006 letter from Dr. S.P.M. at 
the Oklahoma Spine and Brain Institute.  Dr. S.P.M. stated that 
the Veteran was his patient.  The Veteran underwent a left L4-5 
microdiscectomy on September 2006 secondary to radiculopathy.  
His postoperative MRI scan showed evidence of diffuse 
degenerative disc disease at L3-4, L4.5, and L5-S1.  
Additionally, the Veteran had evidence of lumbar spondylosis with 
ligamentum hypertrophy and facet atrophy.  Dr. S.P.M. stated that 
he reviewed the Veteran's service treatment records which 
revealed an acute exacerbation of back pain that was managed 
conservatively.  He stated that the Veteran's degenerative disc 
disease was multifactorial in nature, and as he had been 
suffering low back symptoms on and off for the past 20 years, it 
was likely that he suffered an exacerbation of his degenerative 
disc disease and lumbar spondylosis while in the military.  He 
stated, however, that the Veteran's current herniated disc 
occurred in June 2006, and was most likely unrelated to his 
military service.  

A June 2007 VA examination was completed by the same VA examiner 
who completed the February 2005 VA examination.  The claims file 
was reviewed, and pertinent findings from the Veteran's claims 
file were noted.  The VA examiner noted that the Veteran was 
treated for lower back pain after his separation from service in 
1999, 2002, and 2004.  The VA examiner stated that there was no 
chronicity or continued lower back problems until 1999.  Findings 
from Dr. S.P.M.'s opinion were noted; however, the VA examiner 
indicated that her opinion had not changed.  The VA examiner 
opined that the Veteran's lower back condition was not likely due 
to lower back pain experienced in service as there was no 
indication that the Veteran had sustained any injury to his lower 
back, or had any lower back problems during the remainder of his 
stay in service.  Moreover, the Veteran's separation examination 
was negative for any lower back problem.  

An April 2008 private opinion from Dr. D.E.B. at the Orthopedic 
Center shows that the Veteran was seen for an independent medical 
evaluation.  The Veteran's service treatment records were 
reviewed and the Veteran was interviewed.  The VA examiner 
discussed the Veteran's history and examined the Veteran.  X-ray 
evidence was also reviewed.  The Veteran was diagnosed with 
lumbar radiculopathy with degenerative disk disease at L5-S1 and 
foraminal stenosis.  Dr. D.E.B. opined that the Veteran's current 
symptoms were related to the back problems he sustained in 
service.  He stated that this was under-diagnosed and the ability 
to diagnose a herniated disc at that time was not utilized, as 
the Veteran could have had an MRI.  He stated that he believed 
that the Veteran developed ongoing degenerative disc symptoms and 
eventually herniated his disc.  

A May 2008 VA examination included a review of the claims file.  
The Veteran reported experiencing back pain shortly after basic 
training, but indicated that he did not go to the medical clinic 
at that time. He did not recall any specific injury, but reported 
that pain was present for about a week.  He had his next episode 
of back pain in 1992, but did not remember any specific trauma.  
He was diagnosed with muscle spasm at that time.  The Veteran had 
no documented treatment for his back until he presented at 
Hastings Hospital around 1998.  A physical examination was 
completed and a June 2007 MRI was reviewed along with June 2008 
x-rays of the lumbar spine.  The VA examiner opined that 
degenerative disc disease was not caused by or a result of an in-
service injury.  In that regard, the Veteran did not recall any 
specific injury or trauma which could have caused degenerative 
disc disease.  During the Veteran's episodes of back pain in 
service, the Veteran did not identify any symptom related to 
neurological deficit as one would see with an acute herniated 
disc.  He was able to finish out his four year enlistment and 
continue all the required physical training that active military 
service entails.  The VA examiner found, therefore, that the 
Veteran's herniated disc was not related to muscle spasms in 
service.  

During the Veteran's January 2011 Board hearing, he described his 
low back pain in service.  He reported that he was assessed with 
muscle spasms, and took Motrin for pain.  He reported continued 
to experience episodes of back pain after service.  The Veteran 
indicated that he was seen around 1994 at Hastings Hospital, and 
informed them of what had happened in the military.  The Veteran 
reported that his back pain was again attributed to muscle spasms 
and he continued to take Motrin whenever he experienced episodes 
of back pain.  

Service treatment records show that the Veteran was seen for back 
complaints in service.  The Veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine and a herniated 
disc.  

The Veteran has testified as to the chronicity of his back 
symptomatology since service.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

During the Veteran's Board hearing, the Veteran reported being 
seen at Hastings IHS for back pain, attributed to muscle spasms, 
shortly after his separation from service.  He stated that he 
simply treated himself over the years with Motrin.  The Veteran 
in this case, is competent to testify as to having back pain in 
service, and continuing symptoms after service.  Further, there 
is no indication that the Veteran's reports are not credible.  
Therefore, the Board finds that the Veteran has provided 
competent and credible evidence showing that he had symptoms of 
low back pain since service.  

In the present case, there is conflicting medical evidence as to 
whether the Veteran's currently diagnosed back disability with 
degenerative disc disease is related to his symptomatology in 
service.  VA examiners have opined in February 2005, June 2007, 
and May 2008, that degenerative disc disease of the lumbar spine 
and a herniated disc were not related to the Veteran's back pain 
in service.  In contrast, a September 2006 letter, Dr. S.P.M. 
appears to indicate that the Veteran had complaints relating to 
his back even prior to service.  He indicated that the Veteran 
experienced an exacerbation of his degenerative disc disease and 
lumbar spondylosis while in the military.  However, Dr. S.P.M. 
also indicated that the Veteran's current herniated disc was most 
likely unrelated to his military service.  In an April 2008 
opinion, Dr. D.E.B. stated that the Veteran's current symptoms 
were related to back problems in service.  He felt that the 
Veteran developed ongoing degenerative disc symptoms and 
eventually herniated his disc.   

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  The Board finds that VA opinions, in 
this case are probative, in that they were based on findings in 
service treatment records and on subsequent treatment reports.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Based on these 
findings, VA examiners found that there were was no indication 
that the Veteran sustained an injury to the back, there was no 
objective evidence of a herniated disc in service, and there was 
no documented treatment for the back until 1999.  Further, VA 
examiners indicated that there was no evidence of a chronic 
disability at the time of the Veteran's separation in service.  
The Board finds that private opinions rendered by Dr. S.P.M. and 
Dr. D.E.B. are also probative in this case.  Id.  Both Dr. S.P.M. 
and Dr. D.E.B. had an opportunity to review the Veteran's service 
treatment records.  They were also familiar with the Veteran's 
current treatment for his lumbar spine disability.  While Dr. 
S.P.M. indicated that the Veteran's degenerative disc disease and 
lumbar spondylosis were related to findings in service, he did 
not relate the Veteran's herniated disc to service, stating that 
it was diagnosed in June 2006 of that year.  In contrast, Dr. 
D.E.B. related both the Veteran's degenerative disc disease and 
his herniated disc to service.  He believed that the Veteran's 
back problems sustained in the military were underdiagnosed.  The 
Board notes that it appears that both private opinions were 
rendered by orthopedic specialists.  The Board finds that both VA 
and private opinions in this case are probative.  The Veteran has 
submitted competent and credible private medical evidence which 
shows that his current degenerative disc disease and a herniated 
disc are related to service.  The Veteran has also provided 
competent and credible testimony as to the chronicity of his back 
symptomatology.   Resolving the benefit of the doubt in favor of 
the Veteran, the Board finds that service connection for 
degenerative disc disease of the lumbar spine and a herniated 
disc is warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7 (2010).   

C.  Conclusion

The June 2007 rating decision which denied service connection for 
a low back disability is final.  The evidence received subsequent 
to the June 2007 rating decision is new and material, and the 
claim for service connection for a back disability, to include 
degenerative disc disease is reopened.  

The Veteran has been diagnosed with degenerative disc disease of 
the lumbar spine and a herniated disc; service treatment records 
reflect complaints of back pain in service; the Veteran has 
provided competent, credible testimony as to the chronicity of 
his back symptoms since service; and competent medical evidence 
shows that degenerative disc disease, which eventually led to a 
herniated disc, as likely as not had its onset in service.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has degenerative disc disease of the 
lumbar spine and a herniated disc etiologically related to active 
service.  


ORDER

Service connection for degenerative disc disease of the lumbar 
spine with herniated disc is granted.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


